PER CURIAM.
The contentions properly reviewable on these direct appeals are without merit. Fla.R.Crim.P. 3.191(d)(3); State v. Tait, 387 So.2d 338 (Fla.1980); McNamara v. State, *805357 So.2d 410 (Fla.1978). Hence, the convictions are affirmed, without prejudice, however, to the subsequent consideration of a Fla.R.Crim.P. 3.850 motion based upon alleged ineffective assistance of trial counsel or any other appropriate ground.1

. Since the trial court was without jurisdiction to consider a 3.850 motion while these appeals were pending, State v. Meneses, 392 So.2d 905 (Fla.1980), any ruling on such a motion which may have already been made provides no impediment to an initial determination of the merits.